MacLEAN, J. (dissenting).
Aside from the evidence of any telephonic communication between the parties herein, as the plaintiff did not know by recognition of the voice to whom he was talking, the plaintiff, when .he went to the café where, as he claims, he was employed by the defendant to play, testified that the defendant engaged him at $25 a -week as a musician, and that he saw the defendant there every night giving orders to the help. The defendant denied all this even the communication by telephone, and asserted that he was never the owner of the restaurant on the southeast corner of Second avenue and--street, testifying that this café or coffee house was at Twelfth *1034street and Second avenue. Employment was the crucial fact in the plaintiff’s claim, not ownership of the café or coffee house; the latter fact being merely a circumstance that might be helpful to or assist the trial justice in determining the fact of the contract of employment, which was thus sharply disputed. No reason appears for interference by this court with the determination of the trial justice upon the disputed question of employment, and the question of ownership of the premises appearing to be rather of the defendant’s defense and easily within his reach, as he testified he had been selling meat and collecting bills there for some length of time, failure to call or produce the owners or other witnesses to testify thereto may not be assigned as the unborne burden of the plaintiff.
The judgment herein should therefore bé affirmed.